                    Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 1 of 6
A0 91   (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                              for the                                           MAR o
                                                                                                                      12019
                                              WESTERN District of TEXAS                                    CLERK (J


                   United States of America                      )
                              v.                                 )
                                                                 )       Case No. SA-19-MJ-0243-O01

                        DANIEL VESA
                                                                 )

                                                                  )

                            Defendant(s)


                                              CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 28, 2018                            in the county of     BEXAR                      in the
WESTERN                  District of TEXAS                    the defendant(s) violated:

              Code Section                                                  Offense Description

18/2251(a)                                 Production of Child Pornography. Penalties: 15-30 yrs imprisonment;
                                           Lifetime supervised release; $250,000 fine; $100 special assessment;
1   8/2252A(a)(2)                          $5,000 assessment pursuant to JVTA; Restitution, and Forfeiture.

18/2422(b)                                 Receipt of Child Pornography. Penalties: 5-20 yrs imprisonment,
                                           $250,000 fine, $100 special assessment; $5,000 assessment pursuant to
                                           JVTA; Restitution, and Forfeiture
           This criminal complaint is based on these facts:

See Attached Affidavit




           UI    Continued on the attached sheet.


                                                                                  CL   L¼)   Cjplainant 's signature
                                                                          JEFFREY M. ALLOVIO, TFO, FBI
                                                                                              Printed name and title
      Sworn to before me and signed in my presence.
      Sworn to telephonically and signed electronically.


Date:        9/t                                                                                Judge's signature

                        SAN ANTONIO, TEXAS                                ELIZA   TH S. CHESTNEY, US MAGISTRATE JUDGE
City and state:
                                                                                          Printed name and title
     Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 2 of 6




                    AFFIDAVIT IN SUPPORT OF ARREST WARRANT



I, Jeffrey M. Allovio, being duly sworn, depose and say that:


1.      I am a Deputy with the Bexar County      Sheriffs Office ("BCSO") and am
assigned to the to the Federal Bureau of Investigation ("FBI") San Antonio Child
Exploitation Task Force ("SACETF") in the San Antonio Division of the FBI where I
serve as a Federal Task Force Officer (TFO). I have been a Special Agent and
Supervisory Special Agent of the FBI from the period of 1983 to 2017 and formerly
supervised crimes against children investigations and child pornography investigations.
In my capacity as a member of the SACETF, I am assigned to the Violent Crimes against
Children Section and as such, I investigate crimes against children, including the
trafficking, possession, and production of child pornography and the sexual exploitation
of children.   I have received particularized training in the investigation   of
computer-related crimes, peer-to-peer computer networking, and online (i.e. Internet
based) crimes against children. I have been involved in numerous investigations of
individuals suspected of producing, distributing and receiving child pornography and
have participated in the execution of numerous search warrants which have resulted in
the seizure of multiple items of child pornography. I have had the occasion to become
directly involved in investigations relating to the sexual exploitation of children, and have
gained experience in the conduct of such investigations through formal training and on-
the-job training.


2. As a federal task force officer, I am authorized to investigate violations   of United States
laws and to execute warrants issued under the authority of the United States.


3.      This affidavit is being submitted in support of a Criminal Complaint for DANIEL VESA,
date of birth, XX/XX/1982.

4.      The factual information supplied in this affidavit is based upon your Affiant's own
investigation of this matter, as well as information provided by other law enforcement officers.
Since this affidavit is submitted for the purpose of securing an arrest warrant, it does not include
     Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 3 of 6




every fact known to the affiant concerning this investigation. The affiant has set forth facts that
he believes establish probable cause to believe that DANIEL VESA (VESA), date of birth,
XX/XX/1982, has violated the provisions of Title 18, U.S.C., Section 2251 Production of Child
Pornography, Title 18, U.S.C., Section 2252A Receipt of Child Pornography, and Title 18,
U.S.C., and Section 2422(b) Online Enticement of a Minor.


5.     The above captioned case was opened based on information received from the National
Center for Missing and Exploited Children (NCMEC) based on information derived from
Facebook that a 36-year-old male was enticing an apparent minor to produce and send apparent
child exploitation imagery via private messages. Conversations indicate that they may have
already engaged in sexual activity. Conversations also indicate that the adult male may have
access to the apparent minor as her stepfather. FacebookINCMEC identified the subject of the
communications as Daniel Vesa in San Antonio, Texas, with email address
                                                                                      also
daniel.vesa20@yahoo.com, with Facebook screen name of daniel.vesa. 18. The victim was
identified, and the subsequent investigation determined the victim was a minor. For this
affidavit, the victim will be referred to as Child Vitim (CV).

6.      The Facebook chats between Vesa and CV as reported by NCMEC include the
following:
January 20, 2019

Vesa: So you horny. So what we doing other than sex.

Vesa: What else you wanna do. Kiss finger head you to me and me to you or what. Let's
make it fun. Everything or what.

Vesa: Want to or what. Shave or no.

January 21, 2019

Vesa: Ok you going to shower here then. Remember I'm not going to keep asking you you
just come in here and start it all. Wear some sexy shit.

 CV:    I   don't have anything.

 Vesa: Nice bra and panties. What are we going to do.


                                                 2
      Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 4 of 6




January 24, 2019

Vesa: Look your really pushing the limits with your attitude and still not wanting to do
anything so your about to be with out nothing you always say ok and do the opposite. Plus u
said 3 times a week and you never want to do it. And that was part of the deal.

CV:     Okay sorry

Vesa: That's what you always say us sorry but nothing changes. So do you like flicking or
not.

February 2, 2019

CV:     We can have sex on Sunday.

Vesa: What kind. Is that what u wanna do. Or u wanna do something different.

Vesa: Who else you fucking.

Vesa: Do u like when I suck your tittys and finger you to start orbno.

Vesa: Are we flicking tomorrow.

Vesa: Do u want to. Can I eat u out. Do you wanna try that. You going to give me pussy today
(CV).

7.    Additional information provided by NCMEC, which also was based on information
from Facebook, included nine videos that were sent from the Facebook account of CV to the
Facebook account of Vesa. The nine videos depict an individual fitting the description of CV
in the shower in a nude state, masturbating, and openly exposing her genitalia. The videos were
produced on or about December 28, 2018. In the chats preceding the videos, Vesa says, "Are
we fucking tomorrow?" and "I wanna hear you too."


8.      Information derived from the school records identified CV as a student under the age of
17 attending school in San Antonio, Texas.   A photograph of CV was included. CV's
primary guardian and mother was identified, and is hereafter referred to as "Guardian" for the
purpose of this affidavit.



                                               3
      Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 5 of 6




9.     An IP address that Vesa used to communicate with CV through Facebook include IP
addresses registered by AT&T to Daniel Vesa at his residence in San Antonio, Texas.


10.     An IP address that CV used to send a video containing child pornography of CV sent to
Vesa through Facebook was an IP address registered to Spectrum on the date of December 28,
2018. SpectrumlCharter indicated the service for that IP address was registered to the
Guardian at an address in San Antonio, Texas.

11.     A visual review of the pornographic videos sent from CV to Vesa via Facebook were
compared to the school picture of CV and driver's license picture of CV and appear identical.


12.     On March    2019, FBI San Antonio interviewed CV, and she advised that Vesa has
                   1,

made her engage in sexual relations with him for approximately the past two years; the above-
mentioned chats occurred between Vesa and CV; and CV was coerced and persuaded by Vesa
to produce the above-mentioned videos on or about December 28, 2019.


13.     On March 1, 2019, Daniel Vesa was interviewed by FBI San Antonio. He admitted
that the Facebook account under his name was in fact his account that he had for several years.


Application
14.    Based on the aforementioned facts, your Affiant respectfully submits that there is
probable cause to believe that: (1) on or about December 28, 2018, DANIEL VESA, did
knowingly employ, use, persuade, induce, entice, or coerce a minor to engage in, or had the
minor assist any other person to engage in, sexually explicit conduct for the purpose of producing
any visual depiction of such conduct, and which visual depiction was transmitted using any
means and facility of interstate and foreign commerce, in violation Title 18, United States Code,
Section 225 1(a). ; (2) on or about December 28, 2018, DANIEL VESA, did knowingly receive
child pornography that has been mailed, or shipped or transported in interstate or foreign
commerce by any means, including by computer; and (3) on or about the period of December
28, 2018 to February 2, 2019, DANIEL VESA, used a facility in interstate commerce to
knowingly persuade, induce, entice, or coerce an individual who had not attained the age of 18
years, to engage in any sexual activity for which the person can be charged with a criminal


                                                4
    Case 5:19-cr-00193-DAE Document 1 Filed 03/01/19 Page 6 of 6




offense, or attempted to do so. Your affiant respectfully requests that the Court issue an arrest
warrant based on the information provided in this affidavit.

FURTHER AFFIANT SAYETH NOT,


                                              jY'&           (3jj0;
                                      Task 1'oM&Otcer Jeffrey M. Allovio,
                                      Federal Bureau of Investigation
                                      FBI San Antonio Crimes Against Children Task Force



Sworn to and subscribed before me this     )     day of              O19.




                                      UNI D STATES MAGIST       UDGE
                                      WESTERN DISTRICT OF TEXAS




                                                5
